Title: The American Commissioners to Baron Schulenburg, 19 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Schulenburg, Friedrich Wilhelm, baron von der


Sir,
Paris 19 April 1777.
We received the letter which you did us the honour to write to us of the 15th Ultimo and should earlier have replied particularly thereto, but from the daily expectation we had of recieving orders from Congress of the United States on this important subject. We have their commands to inform his Prussian Majesty’s Ambassador here, that they propose to send a Minister to your respected Court with all convenient expedition properly impowered to treat upon affairs of importance, and that we are in the mean time instructed and authorised by the Congress to solicit the Friendship of your Court, to request that it would afford no aid to their enemies, but use its good offices to prevent the landing of troops by other powers to be transported to America for their destruction, and to offer the free Commerce of the United States to the Subjects of Prussia. We have taken the earliest opportunity of obeying these commands. But considering the great importance of establishing a free commerce between the two Countries as soon as possible, and confident that every objection may be obviated, and the wished for intercourse opened and established on the most certain and beneficial grounds to promote the Interest of both Countries, We propose that one of us shall wait on your Excellency as soon as conveniently may be done, to explain personally the Situation of America, the nature, extent, and importance of its commerce, and the methods by which it may be carried on with Prussia to mutual advantage. In the proposed interview we are confident the Difficulties mentioned by your Excellency may be surmounted, and a very considerable part of American Commerce be turned to Prussia by measures neither dangerous nor expensive. We have the honor to be &c.
SigndB. Franklin
  S. Deane
  Arthur Lee
To his Excellency Baron Schulenburg at Berlin
 
Notation: Letter from the Commissioners in France to Baron Schulenburgh apr 19th. 1777. inclosed in a Lees Letter apr 8 1778
